Upon the pleadings in this case, it appears, that there is a judgment against the plaintiff upon the claim sued; and, in our opinion, this judgment is a conclusive bar to the present action. The statute relating to insolvent estates creates a special tribunal, to receive and examine all claims which may be presented against an estate represented insolvent. It provides that claims may be tried before that tribunal, giving to it the power to administer oaths and summon witnesses, in the same manner, and by the same process, that courts of record do. It also authorizes a proceeding in the nature of an appeal. Any creditor, whose claim is disallowed by the commissioners, may, by taking proper steps, have his claim determined at common law. To this tribunal the plaintiff has submitted his claim, and judgment has been rendered against him. Failing to prosecute his claim at common law, in the mode prescribed by the statute, he has debarred himself of the right to have that judgment revised; and it stands, a judgment against the validity of his claim.
The statute makes the real estate of deceased persons liable for their just debts, in actions to be brought against the heirs at law or devisees of such estate, provided that the personal estate of the testator or intestate be insufficient for the payment of his debts, funeral charges, and the expenses of supporting his family and selling his estate; but this provision cannot be construed to authorize the prosecution of a claim against the heir or devisee, which the creditor has prosecuted and failed to sustain, in an action against the executor or administrator, or in a regular proceeding before commissioners, against an insolvent estate.
The judgment establishes the fact that his claim is invalid *Page 413 
against the estate. It has been judicially determined that the claim here set up is not a just debt of the deceased. The plea therefore must be sustained, and the demurrer thereto overruled.